07/15/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0056


                                      DA 21-0056
                                   _________________

 JOHN RICHARDS, LINDA MILLER and
 LARRY RICHARDS,

              Petitioners and Appellants,

       v.                                                           ORDER

 MONTANA DEPARTMENT OF NATURAL
 RESOURCES AND CONSERVATION,

              Respondent and Appellee.
                                _________________

       Appellant John Richards was granted an extension of time to file and serve his
opening brief on or before June 28, 2021. The opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than August 29, 2021. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to Appellant John Richards
and to all counsel of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                      July 15 2021